Opinion filed September 4, 2008











 








 




Opinion filed September 4, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
                                                                              
                                                          No. 11-08-00204-CV
                                                    __________
 
                                  DEBRA L. LEBOURNEY, Appellant
                                                             V.
                                     LOIS
PAULINE LONG, Appellee
 

 
                                         On
Appeal from the 266th District Court
                                                           Erath
County, Texas
                                                 Trial
Court Cause No. CV29448
 

 
                                             M E
M O R A N D U M    O P I N I O N
Debra
L. Lebourney has filed a pro se notice of appeal challenging the trial court=s order denying her motion
to reconsider the denial of her motion for pretrial hearing and motion to
request bench warrants.  We dismiss for want of jurisdiction.
Upon
the filing of the clerk=s
record, the clerk of this court wrote the parties advising them that it
appeared a final, appealable order had not been entered and directing Lebourney
to file on or before August 8, 2008, in this court a response showing grounds
for continuing her appeal.  As of this date, Lebourney has not shown grounds
for continuing the appeal.
The
appeal is dismissed for want of jurisdiction.
 
September 4, 2008                                                                   PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.